Citation Nr: 9911215	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  99-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to October 27, 1993, 
for the grant of entitlement to disability compensation 
pursuant to 38 U.S.C.A. § 1151 for radiation enteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from December 1951 to September 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO 
effectuated the Board's grant of entitlement to disability 
compensation pursuant to 38 U.S.C.A. § 1151 for radiation 
enteritis and assigned a 100 percent disability rating for 
the disorder effective October 27, 1993.  The veteran has 
perfected an appeal of the effective date assigned for the 
grant of disability compensation.  For good cause shown, the 
veteran's motion for advancement on the docket has been 
granted.  38 U.S.C.A. § 7107(a) (West 1991); 38 C.F.R. 
§ 20.900(c) (1998).


FINDING OF FACT

The veteran initially claimed entitlement to disability 
compensation pursuant to 38 U.S.C.A. § 1151 for radiation 
enteritis on April 24, 1986, and a final decision on that 
claim was not rendered until May 1998, at which time 
entitlement to disability compensation was granted.


CONCLUSION OF LAW

Entitlement to an effective date of April 24, 1986, for the 
grant of disability compensation pursuant to 38 U.S.C.A. 
§ 1151 for radiation enteritis is warranted.  38 U.S.C.A. 
§§ 5110(c), 7105(a) and (c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.400(i), 20.201, 20.1103 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA treatment records show that in 1958 the veteran developed 
carcinoma of the left testicle, for which he underwent an 
orchiectomy in October 1958.  In November 1958 he submitted a 
claim for VA compensation or pension for carcinoma of the 
left testicle, and in a December 1958 decision the RO denied 
entitlement to non-service connected pension benefits.  The 
veteran was notified of the denial of pension benefits in 
December 1958, and did not appeal.

VA treatment records also show that in December 1958 
additional surgery was performed to remove the 
retroperitoneal lymph nodes due to metastases of the tumor at 
the juncture of the spermatic and renal veins.  His left 
kidney was found to be nonfunctional in January 1959, and in 
January 1959 he began receiving deep 
X-ray therapy to the left lumbar and inguinal areas.  The 
radiation therapy was completed in February 1959.

An October 1960 VA hospital report indicates that the veteran 
underwent a laparotomy for the treatment of an intestinal 
obstruction due to adhesions and radiation fibrosis of the 
retroperitoneal tissues.

Private treatment records show that in June and July 1985 the 
veteran received extensive treatment for radiation enteritis, 
which resulted in a chronic partial small bowel obstruction 
and his inability to take nourishment through the 
gastrointestinal system.  A July 1985 hospital summary 
indicates that the history of the present illness began in 
1958, at which time the veteran had a left radical inguinal 
and retroperitoneal node dissection and left orchiectomy for 
seminoma followed by radiation treatment at a VA medical 
facility.  

An October 1985 private medical report shows that the veteran 
was totally disabled and unable to perform any gainful 
employment due to his gastrointestinal disorder.  Documents 
pertaining to the veteran's claim for disability benefits 
from the Social Security Administration indicate that he was 
awarded disability benefits based on a chronic partial small 
bowel obstruction secondary to radiation enteropathy 
effective in February 1985.

In April 1986 the veteran again submitted a claim of 
entitlement to VA compensation or pension, in which he 
described the diseases for which he was seeking benefits as 
removal of the left testicle, removal of the lymph nodes, 
failure of the left kidney, and the residuals of radiation 
treatment.  With his claim he submitted a private medical 
report in which his treating physician stated that he had 
radiation enteritis, for which he had recently undergone 
surgery, and that the radiation enteritis was the direct 
result of having received radiation treatment for testicular 
cancer at a VA medical facility.

In July 1986 the RO notified the veteran that his claim for 
nonservice-connected pension benefits had been denied because 
his annual income exceeded the maximum annual pension rate.  
A rating decision was not prepared, and the notice made no 
reference to a claim of entitlement to disability 
compensation pursuant to 38 U.S.C.A. § 1151.  In July 1986 
the veteran submitted a statement in which he stated that he 
disagreed with the July 1986 notice on the basis that the 
claimed disabilities should be considered to be service 
connected because they were caused by the treatment that he 
received at a VA medical facility.  He asked to be provided a 
statement of the case showing the basis for the determination 
that the claimed disabilities were not service connected.

In August 1986 the RO notified the veteran that his July 1986 
statement was not considered to be a notice of disagreement 
because the July 1986 notice pertained only to the denial of 
pension benefits, and his purported notice of disagreement 
made no reference to the denial of pension benefits.  He was 
informed that if he was claiming entitlement to disability 
compensation pursuant to 38 U.S.C. § 351 (now 38 U.S.C.A. 
§ 1151), he should tell the RO the period of treatment 
resulting in additional disability and the specific 
disability for which he was claiming compensation.  The 
August 1986 notice did not provide the veteran with the 
appellate rights relevant to the RO's determination that his 
notice of disagreement was not adequate, nor did the 
determination result in an administrative appeal.  38 C.F.R. 
§§ 19.27, 19.28.

In September 1986 the veteran submitted an additional 
statement in which he reported that the claim he had filed in 
April 1986 was for non-service connected pension benefits as 
well as service-connected disabilities, including removal of 
the left testicle, removal of lymph nodes on the left side, 
left kidney failure, and the residuals of radiation 
treatment.  He stated that all of the claimed disabilities 
were the direct result of radiation treatment that he had 
received from VA in January and February 1959.  He also 
stated that because he had not received any notice pertaining 
to his claim for disability compensation, he assumed that it 
was still being processed.

In a September 1987 rating decision the RO denied entitlement 
to disability compensation pursuant to 38 U.S.C.A. § 1151 for 
the residuals of testicular cancer and radiation exposure, 
including carcinoma of the left testicle with loss of the 
left testicle and left kidney and a skin disorder.  
Disability compensation was denied on the basis that 
disability resulting from radiation exposure was a 
foreseeable risk of radiation therapy, and was not evidence 
of negligence or fault on the part of the VA medical 
facility.  The letter informing the veteran of the denial of 
disability compensation referred only to a left testis 
condition, and not to any of the other claimed disabilities.

In October 1987 the RO received an additional medical report 
from the veteran's treating physician in which the physician 
again stated that the veteran had developed severe radiation 
enteritis as the result of radiation treatment that he 
received for testicular seminoma at a VA medical facility.

In a January 1988 statement the veteran stated that he 
disagreed with the September 1987 denial because it did not 
address the issues of his entitlement to disability 
compensation for left kidney failure and the residuals of 
radiation treatment.  He asked that he be provided a 
statement of the case showing on what basis disability 
compensation for these disabilities had not been granted.

In March 1988 the RO provided the veteran a statement of the 
case pertaining to the denial of disability compensation for 
the residuals of radiation therapy, which included removal of 
the left testicle, removal of lymph nodes on the left side, 
left kidney failure, and a low back disorder.  No reference 
was made to radiation enteritis.  In a March 1988 substantive 
appeal the veteran objected to the denial of disability 
compensation for left kidney failure and the residuals of 
radiation exposure, which he claimed to have been excessive.

The veteran's appeal came before the Board in December 1988, 
at which time the issues were defined as entitlement to 
service connection for the removal of the left testicle, 
removal of the lymph nodes, left kidney failure, and a low 
back disorder, claimed as residuals of radiation therapy 
received at a VA medical facility.  In a December 1988 remand 
the Board found that it did not have jurisdiction of the 
issue of entitlement to disability compensation for a 
gastrointestinal disorder, claimed as a residual of radiation 
therapy, because that issue had not been adjudicated by the 
RO.  The issue was referred to the RO for appropriate action, 
and the remaining issues were remanded for additional 
development.

In a September 1989 rating decision the RO confirmed the 
denial of disability compensation for removal of the left 
testicle, removal of the lymph nodes, left kidney failure, 
and a low back disorder, and denied disability compensation 
for a gastrointestinal disorder, claimed as a residual of 
radiation therapy.  Disability compensation was again denied 
because the claimed disabilities were not shown to be the 
result of fault or negligence on the part of the VA medical 
facility.

The RO issued a supplemental statement of the case to the 
veteran in September 1989, in which the issues were defined 
as entitlement to service connection for removal of the left 
testicle, removal of the left lymph nodes, left kidney 
failure, a low back disability, and a gastrointestinal 
disability, claimed as residuals of radiation therapy at a VA 
medical facility.  The cover letter by which the supplemental 
statement of the case was sent to the veteran informed him 
that he was being given the opportunity to make any comment 
he wished concerning the additional information considered by 
the RO, but that no reply was necessary if he felt that he 
had already made his position clear.  He was not informed of 
his appellate rights pertaining to the denial of disability 
compensation for a gastrointestinal disorder.

The case again came before the Board in May 1990, at which 
time it was again remanded to the RO because the veteran had 
changed representatives and the new representative had not 
been given the opportunity to review the case file or provide 
evidence or arguments on the veteran's behalf.

In a May 1991 decision the Board denied disability 
compensation for the removal of the left testicle, removal of 
the left lymph nodes, and a low back disorder because the 
evidence did not show that the disorders resulted from 
negligence by VA.  Disability compensation pursuant to 
38 U.S.C.A. § 1151 was granted for left kidney failure on the 
basis that the disorder was not a foreseeable risk of the 
surgical procedure that caused the kidney failure.  The Board 
found that it did not have jurisdiction to consider the issue 
of entitlement to disability compensation for a 
gastrointestinal disorder because the veteran had not filed a 
notice of disagreement following the September 1989 RO denial 
of disability compensation.

In a June 1991 rating decision the RO effectuated the Board's 
May 1991 decision by establishing entitlement to disability 
compensation for the residuals of a nonfunctioning left 
kidney and assigning a 30 percent disability rating effective 
April 24, 1986, the date of the original claim.

In a September 1993 statement, which was received at the RO 
in October 1993, the veteran reported that he had claimed 
entitlement to disability compensation for a gastrointestinal 
disorder in his original claim, but that in the processing of 
his appeal that issue had not been considered.  He claimed 
that he had been given an excessive amount of radiation in 
1959, which had caused the total deterioration of his 
digestive system and required him to obtain nourishment 
parenterally.  At that time he also submitted an August 1993 
medical report from his private physician in which the 
physician again stated that the veteran had developed 
radiation enteritis as the result of radiation to the 
abdominal cavity received at a VA medical facility.

The RO treated the veteran's October 1993 statement as a new 
claim for disability compensation pursuant to 38 U.S.C.A. 
§ 1151, and informed him that all claims based on 38 U.S.C.A. 
§ 1151 entitlement were being held pending appeal by VA of 
the decision of the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) in Gardner 
v. Derwinski.  In that decision the Court invalidated 
38 C.F.R. § 3.358 (1990), to the extent that the regulation 
required a finding of fault or negligence on the part of VA 
in order to award disability compensation in accordance with 
38 U.S.C.A. § 1151 for an injury or disability resulting from 
VA examination or treatment.  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd sub nom, Brown v. Gardner, 115 S.Ct. 
552 (1994).

In a January 1995 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to disability compensation for a 
gastrointestinal disorder, claimed as a residual of radiation 
therapy.  The veteran was notified of that decision in 
January 1995, and perfected an appeal of that decision.  In 
his August 1995 notice of disagreement he claimed to have 
appealed the decision denying disability compensation for a 
gastrointestinal disorder, which the Board had found in May 
1991 not to have been appealed.  In his appeal he also 
claimed that VA was negligent in providing excessive 
radiation exposure, which had caused the deterioration of his 
gastrointestinal system.

In March 1995, as the result of the decision in Brown v. 
Gardner, the regulation establishing the criteria for 
entitlement to disability compensation for injuries or 
diseases resulting from VA treatment or examination in 
accordance with 38 U.S.C.A. § 1151 was revised.  60 Fed. Reg. 
14223 (Mar. 16, 1995) (codified at 38 C.F.R. § 3.358).  The 
revised regulation provided for disability compensation if 
there was an increase in disability following VA treatment or 
examination that was not due to the natural progress of the 
disease, and did not require a finding that VA was negligent 
or at fault in causing the increase in disability.  38 C.F.R. 
§ 3.358 (1995).

In a May 1998 decision the Board found that new and material 
evidence had been submitted, including additional medical 
evidence and the change in the regulation pertaining to 
38 U.S.C.A. § 1151 entitlement, and granted entitlement to 
disability compensation pursuant to 38 U.S.C.A. § 1151 for 
radiation enteritis.  The Board found that entitlement to 
disability compensation for radiation enteritis had been 
denied by the RO in September 1989, and that the veteran had 
not appealed that decision.  The Board did not make a finding 
as to whether the September 1989 decision had become final, 
and no reference was made to the prior RO decisions 
pertaining to the residuals of radiation exposure.

In a May 1998 rating decision the RO effectuated the May 1998 
Board decision by establishing entitlement to disability 
compensation for radiation enteritis, and assigning a 
100 percent disability rating effective October 27, 1993.  
The effective date was the date on which the veteran 
submitted his September 1993 statement inquiring as to the 
status of his claim for disability compensation for radiation 
enteritis, which the RO had interpreted as a request to 
reopen the previously denied claim.

The veteran has perfected an appeal of the May 1998 rating 
decision in terms of the effective date assigned for the 
grant of disability compensation for radiation enteritis.  In 
his notice of disagreement and substantive appeal he asserted 
that he had submitted a claim for disability compensation for 
radiation enteritis in April 1986, and the medical evidence 
available at that time established that he had the disorder 
as the result of VA treatment.

II.  Laws and Regulations

The effective date of an award of disability compensation 
pursuant to 38 U.S.C.A. § 1151 shall be the date on which the 
injury or aggravation was suffered if a claim for 
compensation is received within one year after that date.  
Otherwise, the date of entitlement shall be the date of the 
claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).

A decision by the RO is final unless a notice of disagreement 
is filed within one year of the decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a), 20.1103.  The decision does 
not become final, however, if the notice informing the 
veteran of the decision does not include appellate rights or 
if the notice does not specifically address the disability 
being claimed.  In Re Cox, 10 Vet. App. 361, 375 (1997); see 
also Best v. Brown, 10 Vet. App. 322 (1997).  

In order to constitute a valid notice of disagreement, the 
document must be filed with the RO that entered the decision 
being appealed, it must be filed within one year of the 
determination, it must be in writing, and it must be filed by 
the veteran or his representative.  See Villeza v. Brown, 9 
Vet. App. 353 (1996); 38 C.F.R. § 20.201.  In addition, a 
notice of disagreement is valid if it pertains to the RO's 
failure to adjudicate a stated claim.  Slater v. Brown, 
9 Vet. App. 240, 244 (1996).

As stated above, the Board notes that during the pendency of 
the veteran's claim, the regulation pertaining to entitlement 
to disability compensation pursuant to 38 U.S.C.A. § 1151 was 
revised in March 1995.  In addition, 38 U.S.C.A. § 1151 was 
amended effective October 1, 1997, to provide that disability 
compensation is payable for a qualifying additional 
disability resulting from VA examination or treatment if the 
proximate cause of the increase in disability was fault on 
the part of VA in furnishing the examination or treatment.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1997).

The regulations redefining the requirements for disability 
compensation as provided in the 1997 amendment to 38 U.S.C.A. 
§ 1151 were implemented in 1998, effective for claims filed 
on or after October 1, 1997.  Additional Disability or Death 
Due to Hospital Care, Medical or Surgical Treatment, 
Examination, or Training and Rehabilitation Services, 63 Fed. 
Reg. 45004 (Aug. 24, 1998) (to be codified at 38 C.F.R. 
§ Part 3).  The regulations were rescinded in January 1999, 
pending a period for additional comments.  64 Fed. Reg. 1131 
(Jan. 8, 1999).

Because the regulation liberalizing the requirements for 
entitlement to disability compensation was changed during the 
pendency of the veteran's claim, he is entitled to the 
application of the regulation that is more favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The more 
liberal regulation was applied by the Board in its May 1998 
decision granting entitlement to disability compensation for 
radiation enteritis.  The change in the statute requiring a 
finding of fault on the part of VA applies only to claims 
filed on or after October 1, 1997.  

III.  Analysis

The evidence shows that the veteran claimed entitlement to 
nonservice-connected pension benefits in November 1958, which 
was denied by the RO in December 1958.  The veteran was 
notified of the decision, and the December 1958 decision 
became final in the absence of an appeal.  The November 1958 
application could not constitute a claim for entitlement to 
disability compensation pursuant to 38 U.S.C.A. § 1151 for 
the residuals of radiation exposure, because the radiation 
exposure had not yet occurred.  38 C.F.R. § 3.400(i).

The veteran initially claimed entitlement to disability 
compensation for the residuals of radiation exposure on April 
24, 1986.  His application indicated that he was claiming 
entitlement to disability compensation or pension for the 
residuals of radiation treatment, and with his application he 
submitted a medical report showing that he had radiation 
enteritis as the direct result of having received radiation 
treatment at a VA medical facility.  The Board finds, 
therefore, that his April 24, 1986, claim constituted a claim 
of entitlement to disability compensation for radiation 
enteritis.  See Stewart v. Brown, 10 Vet. App. 15 (1997) 
(whether an application constitutes a claim for compensation 
or pension is determined by the facts and evidence 
presented).

In April 1986 the RO denied entitlement to nonservice-
connected pension benefits, but made no reference to the 
veteran's claim of entitlement to disability compensation.  
In a July 1986 document the veteran stated that he disagreed 
with the RO's failure to adjudicate his claim for 
compensation benefits.  Slater, 9 Vet. App. at 244.  In that 
statement he requested that he be provided a statement of the 
case pertaining to that issue, indicating that he was seeking 
appellate review.  See Mason v. Brown, 8 Vet. App. 44 (1995) 
(a notice of disagreement must be in terms that can 
reasonably be construed as disagreement with a determination 
and a desire for appellate review).  The Board finds, 
therefore, that the veteran's July 1986 statement constitutes 
a notice of disagreement pertaining to the issue of 
entitlement to disability compensation for radiation 
enteritis.  The August 1986 notice to the veteran does not 
dispose of the notice of disagreement because it did not 
inform the veteran of his right to appeal the RO's decision, 
nor did the determination that the notice of disagreement was 
not adequate result in an administrative appeal.  38 C.F.R. 
§§ 19.27, 19.28.  In addition, in September 1986 the veteran 
filed another notice of disagreement.

In a September 1987 rating decision the RO denied entitlement 
to disability compensation for the residuals of radiation 
exposure.  That decision did not become final pertaining to a 
gastrointestinal disorder, however, because the denial notice 
referred only to a left testis condition.  Best, 10 Vet. App. 
at 322.  In addition, in January 1988 the veteran filed 
another notice of disagreement pertaining to the RO's failure 
to adjudicate his claim for disability compensation for 
radiation enteritis in the September 1987 decision.  

Because the veteran's claim of entitlement to disability 
compensation for radiation enteritis was in appellate status 
prior to the September 1989 rating decision in which the RO 
specifically denied entitlement to disability compensation 
for a gastrointestinal disorder, his failure to file a notice 
of disagreement in response to that decision is not relevant.  
The Board notes that the September 1989 decision would not 
have become final regarding the gastrointestinal disorder 
because the veteran was notified of the decision in a 
supplemental statement of the case that did not inform him of 
his appellate rights pertaining to the new issue.  Cox, 10 
Vet. App. at 375.

In his March 1988 substantive appeal the veteran included as 
an issue on appeal his entitlement to disability compensation 
for the residuals of radiation treatment.  Although the March 
1988 substantive appeal was filed prior to him being provided 
a statement of the case pertaining to entitlement to 
disability compensation for a gastrointestinal disorder, it 
does, nonetheless, constitute a valid substantive appeal 
pertaining to that issue.  See Jones v. West, 12 Vet. App. 98 
(1998) (a substantive appeal is valid, even if filed prior to 
the issuance of a statement of the case).

The Board found in its May 1991 decision that it did not have 
jurisdiction to decide the issue of entitlement to disability 
compensation for a gastrointestinal disorder.  The Board's 
May 1991 decision in which entitlement to disability 
compensation was denied for the remaining disorders resulting 
from VA treatment is not, therefore, final as to the claim 
for disability compensation for radiation enteritis.  

The only relevant decision pertaining to entitlement to 
disability compensation for radiation enteritis was the 
Board's May 1998 decision, in which disability compensation 
was granted.  The Board finds that a decision denying 
entitlement to disability compensation for radiation 
enteritis did not become final subsequent to the veteran's 
April 24, 1986, claim, that the claim has remained pending 
since April 24, 1986, and that the veteran is entitled to an 
effective date of April 24, 1986, for the grant of disability 
compensation for radiation enteritis.


ORDER

Entitlement to an effective date of April 24, 1986, for the 
grant of disability compensation pursuant to 38 U.S.C.A. 
§ 1151 for radiation enteritis is granted, subject to the law 
and regulations pertaining to the payment of monetary 
benefits.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

